 





EXECUTION VERSION

 

 

SEVENTH AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS SEVENTH AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT (this “Amendment”) made
this 12th day `of December, 2013 by and between ACURA PHARMACEUTICALS, INC., a
New York corporation (the “Corporation”), with offices at 616 N. North Court,
Suite 120, Palatine, Illinois 60067 and PETER A. CLEMENS (the “Employee”).

 

R E C I TA L S

 

A.   The Corporation and the Employee executed an Executive Employment Agreement
dated as of March 10, 1998, as amended (as amended, the “Employment Agreement”).

 

 

B.   The Corporation[1] and the Employee now desire to further amend the
Employment Agreement as provided herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and undertakings herein
contained, the parties agree as follows:

 

1. The first sentence of Section 3(a) of the Employment Agreement is hereby
deleted in its entirety and the following is inserted in its place:

 

“(a) Base Salary. The Corporation shall pay the Employee an aggregate base
salary at an annual rate of $280,000 payable in equal installments on the
Company’s regular payroll schedule, less such deductions or amounts to be
withheld as required by applicable law or regulations.”

 

2. The first sentence of Section 3(b) of the Employment Agreement is hereby
deleted in its entirety and the following is inserted in its place:

 

“(b) Annual Bonus. During the Term, the Employee will be eligible to receive
from the Corporation an annual bonus (the “Bonus”) in the amount of up to
seventy percent (70%) of the Employee’s then current annual Base Salary during
the fiscal year (or portion thereof) for which the Bonus may be awarded.”

 

3. Except as expressly amended by this Amendment, the Employment Agreement
remains in full force and effect. Capitalized terms used herein shall have the
same meaning as in the Employment Agreement unless otherwise defined herein.
This Amendment shall be governed and construed and enforced in accordance with
the local laws of the State of New York applicable to agreements made and to be
performed entirely in New York.

 



 

1 The Board of Directors of the Corporation approved the terms of this Amendment
at its December 12, 2013 meeting following the recommendation of the
Compensation Committee which recommended approval at its September 20, 2013
meeting.

 



 

 



 

4. This Amendment may be executed in one or more facsimile or original
counterparts, each of which shall be deemed an original, but all of which taken
together will constitute one and the same instrument.

 

5. This Amendment shall be effective on January 1, 2014.

 

 

[SIGNATURES ON NEXT PAGE]

 

2

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

 

  ACURA PHARMACEUTICALS, INC.             By:  /s/ Robert Jones       Name:
Robert B. Jones       Title: President and                Chief Executive
Officer             EMPLOYEE             By: /s/ Peter Clemens       Peter A.
Clemens  

 



3

